  Case 2:16-cv-06599-JGB-E Document 130 Filed 11/02/20 Page 1 of 3 Page ID #:3103


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         CV 16-6599-JGB(Ex)                                            Date      November 2, 2020
 Title            GUILLERMO ROBLES v. DOMINO’S PIZZA LLC




 Present: The Honorable          Charles F. Eick, United States Magistrate Judge
                Stacey Pierson                                None                               None
                Deputy Clerk                        Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None                                                   None
 Proceedings:                (IN CHAMBERS)


       On October 29, 2020, the District Judge referred to the Magistrate Judge Plaintiff’s “Motion to
Exclude Defense Expert Aaron Cannon” and “Motion for Sanctions” (“the Motions”), filed
September 28, 2020. The Motions are fully briefed. The Magistrate Judge has read and considered all
papers filed in support of and in opposition to the Motions and has taken the Motions under submission
without oral argument.

        The text entry effecting the referral of the Motions to the Magistrate Judge indicated that the
referral was “for report and recommendation.” Presumably, the entry so indicated because the Motions
effectively seek terminating sanctions beyond the Magistrate Judge’s authority to grant. See 28 U.S.C. §
636. As discussed below, the Magistrate Judge has concluded that, if Defendant belatedly produces the
subject witnesses for depositions and if Plaintiff receives an opportunity thereafter to file supplemental
papers in connection with the pending summary judgment motions, then such sanctions would not be
appropriate. Therefore, in the interests of expedience and efficiency, the Magistrate Judge is ruling on
the Motions rather than issuing a report and recommendation for a ruling by the District Judge.

        On reasonable notice under the circumstances of Defendant’s September 9, 2020 expert witness
designation and the September 21, 2020 discovery cutoff, Plaintiff noticed the deposition of Defendant’s
expert witness Aaron Cannon (“Cannon”) to occur on September 17, 2020. Defendant failed to produce
Cannon for deposition on that date even though, prior to that date, Defendant had failed to file a motion
or application seeking a protective order relieving Defendant of the obligation to do so. On reasonable
notice under the circumstances outlined in paragraphs 3-6 of the “Declaration of Michael J. Manning,
Esq. in Support of Motion for Sanctions,” filed September 28, 2020, and the circumstance of the
September 21, 2020 discovery cutoff, Plaintiff noticed the Rule 30(b)(6) deposition of Defendant to
occur on September 15, 2020. Defendant failed to produce a Rule 30(b)(6) witness for deposition on


CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                   Page 1 of 3
  Case 2:16-cv-06599-JGB-E Document 130 Filed 11/02/20 Page 2 of 3 Page ID #:3104


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 16-6599-JGB(Ex)                                            Date    November 2, 2020
 Title          GUILLERMO ROBLES v. DOMINO’S PIZZA LLC

that date even though, prior to that date, Defendant had failed to file a motion or application seeking a
protective order relieving Defendant of the obligation to do so. Notwithstanding Defendant’s objections,
Defendant was not privileged to fail to produce these witnesses for depositions on the noticed dates. See
Fed. R. Civ. P. 30, 37(d)(2); Pioche Mines Consol., Inc. v Dolman, 333 F.2d 257. 269 (9th Cir. 1964),
cert. denied, 380 U.S. 956 (1965). Defendant’s objections, including Defendant’s objections to the
scope of the Rule 30(b)(6) deposition, have been waived. See id.

        To the extent Defendant attempts to justify its discovery abuses by reference to discovery abuses
allegedly committed by Plaintiff, Defendant’s reference is unpersuasive. “In law as in life, two wrongs
do not make a right.” Mulero-Abreu v. Puerto Rico Police Dept., 675 F.3d 88, 92 (1st Cir. 2012); see
Harrison v. Commissioner Gary Lanigan, 2016 WL 3626524, at *2 (D.N.J. July 1, 2016) (“there is no
place for ‘tit-for-tat’ in a court of law. One party’s failure to comply with certain rules and procedures is
not an excuse for another party to do the same”); Genentech, Inc. v. Trustees of University of
Pennsylvania, 2011 WL 7074208, at *1 (N.D. Cal. June 10, 2011) (“A party may not excuse its failure to
comply with discovery obligations by claiming that its opponent is similarly delinquent. Nor may a
party condition its compliance with discovery obligations on receiving discovery from an opponent.”)
(citations and quotations omitted).

        In evaluating the propriety of the drastic non-monetary sanctions sought in the Motions, the
Magistrate Judge has considered the following factors: (1) the public’s interest in the expeditious
resolution of litigation; (2) the Court’s need to manage its docket; (3) the risk of prejudice to the moving
party; (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less
drastic sanctions. See Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1385 (9th Cir. 1988); see also
In re Tan, 2007 WL 7541007, at *6 n.19 (9th Cir. BAP Sept. 28, 2007) (Ninth Circuit’s five factor test
for terminating sanctions also applies to requests for “functional equivalents” of terminating sanctions,
such as an order precluding the allegedly offending party from supporting or opposing claims or
defenses); Bonds v. District of Columbia, 93 F.3d 801, 808-13 (D.C. Cir. 1996), cert. denied, 520 U.S.
1274 (1997) (considering factors applicable to request for terminating sanctions where the evidentiary
sanction sought “approache[d] a default judgment in its severity”); United States v. Sumitomo Marine &
Fire Ins. Co., Ltd., 617 F.2d 1365, 1369 (9th Cir. 1980) (analogizing dismissal sanction to a preclusion
of evidence sanction “that is tantamount to dismissal”). On balance, these factors do not weigh in favor
of the relief sought. In particular, and perhaps most significantly, the prejudice to Plaintiff from
Defendant’s unprivileged failures to produce the subject witnesses for depositions may be remedied if
Defendant now belatedly produces the subject witnesses for depositions and if Plaintiff receives an
opportunity thereafter to file supplemental papers in connection with the pending summary judgment
motions.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 3
  Case 2:16-cv-06599-JGB-E Document 130 Filed 11/02/20 Page 3 of 3 Page ID #:3105


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 16-6599-JGB(Ex)                                         Date    November 2, 2020
 Title          GUILLERMO ROBLES v. DOMINO’S PIZZA LLC

        Accordingly, Defendant is ordered to make the subject witnesses available for depositions prior
to the end of November, 2020. Failure timely to do so may result in the imposition of drastic sanctions,
including, without limitation, the striking of Defendant’s Answer and the entry of Defendant’s default.
Plaintiff may file supplemental papers in connection with the pending summary judgment motions prior
to the end of December, 2020. At pages 5-6 of the “Memorandum of Points and Authorities” filed in
support of the “Motion for Sanctions,” Plaintiff “further requests that the Court order Defendant to pay
the costs of the September 15, 2020 deposition for which it did not appear, as well as Plaintiff’s
attorneys’ fees in pursuing Defendant’s failure to appear.” However, Plaintiff failed to submit any
evidence attempting to prove the amount or the reasonableness of any such costs or fees incurred. See
Henry v. Gill Industries, Inc., 983 F.2d 943, 946 (9th Cir. 1993) (for purposes of a monetary sanctions
award, the moving party must submit evidence sufficiently detailed to enable the court to consider all
necessary factors). Therefore, except as expressly stated herein, the Motions are denied.




cc:      Judge Bernal
         All Counsel of Record                                             Initials of Deputy Clerk   SP




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 3 of 3
